The motion court improvidently exercised its discretion in denying plaintiff’s motion. Leave to amend the pleadings is freely granted, absent prejudice (see Mandel, Resnik & Kaiser, P.C. v E.I. Elecs., Inc., 41 AD3d 386, 388 [2007]; see also Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18 [1981]), and plaintiff has stated, at this juncture, a cognizable claim against defendant law firm for failure to sufficiently advise it of the consequences of the tax escalation clause in the lease it eventu*554ally executed with its landlord several months after retaining defendant (see Escape Airports [USA], Inc. v Kent, Beatty & Gordon, LLP, 79 AD3d 437 [2010]). Furthermore, in view of the foregoing and the additional damages sought, the matter should be transferred to Supreme Court (see Firequench, Inc. v Kaplan, 256 AD2d 213 [1998]). Concur — Gonzalez, EJ., Tom, Acosta, Richter and Román, JJ.